DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is objected to because it is unclear as to what is meant by, “(ii) reacting the first mixed gas with the water to separate the first mixed gas into hydrogen and carbon dioxide” and “(ii) reacting the second mixed gas with the water to separate the second mixed gas into hydrogen and carbon dioxide”.  Similarly, paragraph [0008] is objected to because it is unclear as to what is meant by, “(ii) react the first mixed gas with the water to separate the first mixed gas into hydrogen and carbon dioxide” and “(ii) react the second mixed gas with the water to separate the second mixed gas into hydrogen and carbon dioxide.”
As best understood from Applicant’s disclosure, the first mixed gas is reacted with water (i.e., in a water gas shift unit 120) to generate carbon dioxide and hydrogen (see specification at paragraphs [0038]-[0040], [0049], [0061]).  In addition, the second mixed gas is reacted with water (i.e., in a second water gas shift unit 220) to generate carbon dioxide and hydrogen (see paragraph [0065]).  The reaction does not separate hydrogen and carbon dioxide.
Correction is required.  See MPEP § 608.01(b).
Drawings
FIG. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The “hydrogen reforming system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the claim.  See MPEP § 2115.
Claim Objections
Claims 2, 3, 7, and 11 are objected to because of the following informalities: 
In claim 2, “the water supplying device” (at line 4) should be changed to --the water supply device-- for consistent claim terminology.
In claim 3, “the each” (at line 5) should be changed to --each--.
In claim 7, the phrase “exchanges with heat with the water” (at line 7) should be changed to --exchanges heat with the water--.
In claim 11, --of-- should be inserted after “each” (at line 1).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a steam reforming system configured to… (ii) react the first mixed gas with water to separate the first mixed gas into hydrogen and carbon dioxide” (at lines 2-4) renders the claim indefinite because it is unclear as to how the reaction separates the first mixed gas.  As best understood from Applicant’s disclosure, the first mixed gas is reacted with water (i.e., in a water gas shift unit 120) to generate carbon dioxide and hydrogen (see specification at paragraphs [0038]-[0040], [0049], [0061]).
	Also, the limitation “a dry reforming system configured to… (ii) react the second mixed gas with the water to separate the second mixed gas into hydrogen and carbon dioxide” (at lines 6-9) renders the claim indefinite because it is unclear as to how the reaction separates the second mixed gas.  As best understood from Applicant’s disclosure, the second mixed gas is reacted with water (i.e., in a second water gas shift unit 220) to generate carbon dioxide and hydrogen (see paragraph [0065]).
	Regarding claim 2, the limitation “connected to be heat-exchangeable” (at line 2) renders the claim indefinite because it is unclear as to whether the limitation should be considered a positive limitation.
	Also, the limitation “the water is heated by the heat exchange while flowing through the water supplying device to supply thermal energy to the steam reforming system and the dry reforming system” (at line 4-5) renders the claim indefinite because water that is heated by the steam reforming system and the dry reforming system will remove thermal energy from the steam reforming system and the dry reforming system.
	Regarding claim 3, the recitation of “the heat exchange unit” (at line 4), which is drawn to a single heat exchange unit, renders the claim indefinite because the claim sets forth multiple heat exchange units (i.e., “each of the steam reforming system and the dry reforming system comprises a heat exchange unit,” at lines 1-2).
	Also, the limitation, “the water is heated while sequentially or selectively passing through the each heat exchange unit to supply the thermal energy to the steam reforming system and the dry reforming system” (at lines 4-6) renders the claim indefinite because water that is heated by the steam reforming system and the dry reforming system will remove thermal energy from the steam reforming system and the dry reforming system.
	Regarding claim 5, the recitation of “the introduced raw material gas” (at line 3) lacks proper positive antecedent basis.
	Regarding claim 6, the recitation of “carbon monoxide” (at line 4) lacks proper positive antecedent basis because the claims merely set forth the “first mixed gas containing hydrogen” (at claim 1, line 3; also at claim 6, line 3).
Also, the limitation, “a shift reaction converting carbon monoxide into hydrogen and carbon dioxide” (at line 4) is unclear because carbon monoxide (CO) does not convert to hydrogen (H2).  In the water gas shift reaction, the carbon monoxide is converted into carbon dioxide (CO2), and the water (H2O) is converted to hydrogen (see specification at [0040]).
	Also, the recitation of “carbon dioxide discharged from the first PSA” (at lines 7-8) lacks proper positive antecedent basis because the claim merely sets forth that the first PSA is “configured to separate hydrogen” (at lines 5-6). 
Also, the limitation, “a shift reaction converting carbon monoxide into hydrogen and carbon dioxide” (at lines 9-10) is unclear because carbon monoxide (CO) does not convert to hydrogen (H2).  In the water gas shift reaction, the carbon monoxide is converted into carbon dioxide (CO2), and the water (H2O) is converted to hydrogen (see specification at [0040]).
Regarding claim 7, the recitation of “the heat exchange unit” (at line 4), which is drawn to a single unit, renders the claim indefinite because the claim sets forth multiple heat exchange units (i.e., “each of the steam reforming system and the dry reforming system comprises a heat exchange unit”, at lines 1-3).
Also, the language “the heat exchange unit comprises a first heat exchange unit… a second heat exchange unit… a third heat exchange unit… and a fourth heat exchange unit…” is unclear because the limitation initially recites “a heat exchange unit” (i.e., a single unit), and the limitation then further recites that this single unit comprises multiple units, including a first, a second, a third, and a fourth “heat exchange unit”.
Also, the limitation, “the water supply device is connected to the heat exchange unit so that the heat exchange unit exchanges heat with the water” (at lines 9-10) renders the claim indefinite because multiple different heat exchange units are set forth in the claim, and it is unclear as to which “heat exchange unit” is being referenced by the limitation.
Also, the limitation, “the water is heated while passing through each heat exchange unit and supplied to the steam reforming system and the dry reforming system” (at lines 10-11) is unclear because the claim sets forth that each heat exchange unit is a component of the steam reforming system and the dry reforming system (i.e., “each of the steam reforming system and the dry reforming system comprises a heat exchange unit,” at lines 1-2), and therefore, it is unclear as to how the steam can be “supplied to” the systems.
Regarding claim 8, the limitation “… the water is heated by sequentially or selectively passing through the first heat exchange unit to the fourth heat exchange unit and supplied to the steam reforming system and the dry reforming system” renders the claim indefinite because claim 7 sets forth that each heat exchange unit is a component of the steam reforming system and the dry reforming system, and therefore, it is unclear as to how the steam can be “supplied to” the systems.
Regarding claim 10, the limitation, “(iv) introduce the water into the steam reforming unit while the water passes through the fourth heat exchange unit” (at lines 4-6) is unclear because it appears that the water is introduced into the steam reforming unit 110 after the water passes through the fourth heat exchange unit 440 (see Applicant’s FIG. 3).
	Regarding claim 11, the recitation of “the burner” (at line 4), which is drawn to a single burner, renders the claim indefinite because the claim sets forth multiple burners (i.e., “each [of] the steam reforming unit… and the dry reforming unit… comprises a burner…”, at lines 1-3).
	Regarding claim 12, the limitation, “further comprising a burner that supplies heat in the steam reforming system and the dry reforming system; wherein the burner is provided in the steam reforming system and the dry reforming system, respectively, to supply the heat” (at lines 1-3) renders the claim indefinite because the recitation of “a burner” (at line 1) is drawn to a single burner; however, the word “respectively” implies plural burners.
	Also, the recitation of “thermal energy recovered by the water supply device” (at line 5) lacks proper positive antecedent basis.
	The remaining dependent claims are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil et al. (US 2010/0037521) in view of Takada (JP 2016-175818 A) and Spitzl (US 2016/0311683).
Regarding claim 1, Vakil et al. discloses a hydrogen reforming system (see FIG. 2; paragraph [0038]) comprising: a steam reforming system (i.e., a system including a steam reformer 203) configured to (i) receive a raw material gas (i.e., hydrocarbon stream 202) and react the raw material gas with water (i.e., steam stream 201) to generate a fixed mixed gas containing hydrogen (i.e., syngas stream 251), (ii) react the first mixed gas with water (i.e., in a water gas shift unit 206) to separate the mixed gas into hydrogen and carbon dioxide (i.e., a hydrogen product 212 is separated by a PSA unit 211, and a recovered carbon dioxide stream 210 is separated in a carbon dioxide recovery unit 209); and (iii) discharge hydrogen (i.e., through 212) and carbon dioxide (i.e., through 210); and a water supply device (i.e., inherently connected to steam stream 101) to supply the water to the steam reforming system.
Vakil et al. fails to further disclose:
a dry reforming system configured to (i) receive and react the raw material gas and the carbon dioxide discharged from the steam reforming system to generate a second mixed gas containing hydrogen, (ii) react the second mixed gas with the water to separate the second mixed gas into hydrogen and carbon dioxide, and (iii) discharge hydrogen and carbon dioxide; and a water supply device configured to supply the water to the steam reforming system and the dry reforming system.
Takada discloses a hydrogen reforming system (see FIG. 1; translation) comprising: a dry reforming system (i.e., a system including a dry reforming apparatus 1) configured to (i) receive and react a raw material gas (i.e., a hydrocarbon-based source gas, e.g., methane, supplied via a gas supply line L1) and carbon dioxide (i.e., recycled carbon dioxide through recycle line L7; also, carbon dioxide can be supplied by an outside source through supply line L9) to generate a second mixed gas containing hydrogen (i.e., a reformed gas comprising hydrogen and carbon monoxide, discharged to a gas transfer line L2), (ii) react the second mixed gas with water (i.e., the reformed gas L2 is reacted with water supplied via a water supply line L3 in a carbon monoxide shifter 3) to separate the second mixed gas into hydrogen and carbon dioxide (i.e., hydrogen L5 is separated by a hydrogen PSA device 4 and carbon dioxide L7 is separated in a carbon dioxide separator 5); and (iii) discharge hydrogen (i.e., through line L5) and carbon dioxide (i.e., through line L7); and a water supply device (i.e., a water source (not shown) connected via a pump 7 to the water supply line L3) configured to supply water to the dry reforming system (i.e., water, which has been vaporized by a vaporizer 2, is supplied to the location of line L2 for feeding into the carbon monoxide shifter 3).
Spitzl further discloses a hydrogen reforming system (see FIG. 3; paragraph [0154]-[0154]-[0156]) comprising: a steam reforming system (i.e., a system including a reactor R1 performing a sub-process T1 that is a steam reforming reaction (Ia)) configured to receive a raw material gas (i.e., methane or a methane-containing gas mixture as a hydrocarbon-containing starting material E) and react the raw material gas with water (H2O) to generate a first mixed gas containing hydrogen (i.e., a synthesis gas having a first molar CO/H2 ratio A(V1)); 
a dry reforming system (i.e., a system including a reactor R2 performing a sub-process T2 that is a dry reforming reaction (IIa)) configured to receive an react the raw material gas E and carbon dioxide (CO2) to generate a second mixed gas containing hydrogen (i.e., a synthesis gas having a second molar CO/H2 ratio B(V2)); and a water supply device configured to supply water (H2O) to the steam reforming system R1.  Spitzl (see FIG. 5; paragraph [0159]) also discloses that the hydrogen reforming system may be further provided with means (i.e., an additional reactor R4 for performing a further sub-process T4 which comprises a water-gas shift reaction (III, see paragraph [0087])) for reacting the mixed gas with water to separate the mixed gas into hydrogen and carbon dioxide, discharging hydrogen (as a synthesis gas product P(V)) and carbon dioxide (CO2 to line rf), and recycling the carbon dioxide to the dry reforming system R2 (through line rf) to react with the raw material gas E and generate the second mixed gas containing hydrogen B(V2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dry reforming system of Takada with the steam reforming system in the hydrogen reforming system of Vakil et al. because the dry reforming system of Takada produces hydrogen via an energetically advantageous process where the amount of carbon dioxide released into the air is reduced (see Abstract), and the combination of the dry reforming system (which typically produces a low-hydrogen synthesis gas, see Spitzl at paragraphs [0004],[0008]) and the steam reforming system (which typically produces a high-hydrogen synthesis gas, see Spitzl at paragraphs [0004],[0007]) would permit the production of a synthesis gas having a desired, adjustable molar CO/H2 ratio as necessary for its intended use, regardless of the composition of the starting materials (see Spitzl at paragraph [0015]).
It would have further been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the water supply device in the modified hydrogen reforming system of Vakil et al. to supply the water to both the steam reforming system and the dry reforming system because both systems utilize water as reactants (i.e., steam 201 supplied to the steam reforming reactor 203, see Vakil et al. at FIG. 2; also, water L3 vaporized in the vaporizer 2 and sent to carbon monoxide shifter 3, see Takada).
It would have further been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to supply the carbon dioxide discharged from the steam reforming system (i.e., the recovered carbon dioxide stream 210, see Vakil et al. at FIG. 2) to the dry reforming system (i.e., via carbon dioxide line L9, see Takada) in the modified hydrogen reforming system of Vakil et al. because the carbon dioxide discharged from the steam reforming system would have been recognized by one of skill in the art as a readily available source of carbon dioxide within the hydrogen reforming system, and the recycling of such carbon dioxide would enable the further utilization of the carbon dioxide as a reactant for the generation of hydrogen via the dry reforming reaction, as suggested by Spitzl (see FIG. 5). 
Lastly, Spitzl (see FIG. 5) shows a common unit R4 for reacting both of the first and second mixed gases A(V1) and B(V2) with water.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain separate units for respectively reacting the first mixed gas and the second mixed gas with water in the modified hydrogen reforming system of Vakil et al. (i.e., both the shift reaction unit 206 in Vakil et al. at FIG. 2, and the CO shifter 3 in Takada) because the examiner takes Official notice that the provision of separate units would enable the process conditions for the water gas shift reaction within each unit to be respectively optimized for a given composition of the first mixed gas generated by the steam reforming system and the second mixed gas generated by the dry reforming system.
Regarding claims 2 and 3, Vikal et al. discloses heat exchange units (i.e., waste heat recovery unit 204 to recover steam 205; waste heat recovery unit 207 to recover steam 208; waste heat recovery units 214 to generate steam 215; see FIG. 2, paragraph [0038]), within which water is connected to be heat-exchangeable with the system in order to generate steam.
Takada further discloses that the water supply device is connected to be heat-exchangeable with the dry reforming system, wherein the water is heated in a heat exchange unit while flowing through the water supply device (i.e., the gas flowing through the discharge line L8 is rendered harmless by a combustor (not shown) and is discharged into the atmosphere “after heat exchange and heat recovery as a heat source” for the vaporizer 2, at which the water L3 is heated to generate water vapor; see translation at page 4, third paragraph).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to connect the water supply device to be heat exchangeable with the steam reforming system and the dry reforming system via a heat exchange unit(s) in the modified hydrogen reforming system of Vikal et al. because waste heat can then be recovered as a heat source for the generation of the steam to be used as reactants in the hydrogen reforming process, as suggested by Vikal et al. and Takada.
Regarding claim 4, Vikal et al. further discloses that in the production of hydrogen, the raw material gas is initially treated to remove, or convert and then remove, trace contaminants such as sulfur which would adversely affect the catalysts in the downstream reforming and water gas shift units (see paragraph [0003]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a desulfurization device configured to remove sulfur from the raw material gas in the modified hydrogen reforming system of Vikal et al. because the desulfurization device would initially treat the raw material gas to remove, or convert and then remove, trace contaminants such as sulfur from the raw material gas which would adversely affect the catalysts in the downstream reforming and water gas shift units, as taught by Vikal et al. (see paragraph [0003]).  
Regarding claim 5, the combination of Vikal et al., Takada, and Spitz does not specifically disclose a desulfurization device provided in each of the steam reforming system and the dry reforming system to remove sulfur from the raw material gas.  In any event, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a desulfurization device provided in each of the steam reforming system and the dry reforming system in the modified hydrogen reforming system of Vikal et al. because the duplication of parts to produce an expected, multiplied effect was held to be obvious (see MPEP §2144.04, VI, B).
Regarding claim 6, Vikal et al. discloses that the steam reforming system (see FIG. 2, paragraph [0038]) comprises a steam reforming unit (i.e., steam reformer 203) configured to react the raw material gas 202 with the water 201 to generate the first mixed gas containing hydrogen 251; a first water gas shift unit 206 in which a shift reaction converting carbon monoxide into hydrogen and carbon dioxide by reacting the first mixed gas 251 discharged from the steam reforming unit 201 with water occurs; and a first pressure swing adsorption unit (i.e., PSA unit 211) configured to separate hydrogen (i.e., relatively pure hydrogen 212) from gas discharged from the first water gas shift unit 206.
Takada further discloses that the dry reforming system (see Figure and translation) comprises a dry reforming unit (i.e., dry reforming apparatus 1) configured to receive carbon dioxide (i.e., through line L7, L9) and react carbon dioxide with the raw material gas (i.e., from line L1) to generate the second mixed gas containing hydrogen (i.e., discharged to line L2); a second water gas shift unit (i.e., carbon monoxide shifter 3) in which a shift reaction converting carbon monoxide into hydrogen and carbon dioxide by reacting the second mixed gas discharged from the dry reforming unit with water (i.e., supplied via line L3 and vaporizer 2) occurs; and a second PSA (i.e., hydrogen PSA device 4) configured to separate hydrogen (i.e., through hydrogen recovery line L5) from gas discharged from the second water gas shift unit 3.
	Regarding claim 11, Vikal et al. further discloses that the steam reforming unit 203 (FIG. 2) comprises a burner that supplies heat (i.e., a burner inherent of the reformer furnace, which heats the reformer tubes packed with catalyst to drive the endothermic reaction and generates a reformer furnace flue gas from the combustion of fuel 113, 219; see paragraphs [0004], [0008], [0033], [0038]).  The recitation of an intended manner of operating the burner to “selectively control the amount of thermal energy supplied to the steam reforming unit” does not impart further patentable weight (structure) to the apparatus claim.
	Takada further discloses that the dry reforming unit 1 comprises a burner that supplies heat (i.e., a burner inherent of a combustor (not shown) which heats the catalyst within a tube of the dry reforming device 1 to a predetermined reaction temperature; see translation at page 2, under Description of the Embodiments; also, page 4, at third paragraph).  The recitation with respect to the intended manner of operating the burner to “selectively control the amount of thermal energy supplied to the dry reforming unit” does not impart further patentable weight (structure) to the apparatus claim.
Regarding claim 12, Vikal et al. further discloses a burner provided in the steam reforming system and which supplies heat in the steam reforming system (i.e., a burner inherent of the reformer furnace, which heats the reformer tubes packed with a catalyst in order to drive the endothermic reaction and generates a reformer furnace flue gas via the combustion of fuel 113, 219; see paragraphs [0004], [0008], [0033], [0038]).  The thermal energy of the burner is recovered in a plurality of heat exchange units (i.e., waste heat recovery units 214) to heat water and generate steam 215.
Takada further discloses a burner provided in the dry reforming system and which supplies heat in the dry reforming system (i.e., a burner inherent of a combustor (not shown) which heats the catalyst within a tube of the dry reforming device 1 to a predetermined reaction temperature; see translation at page 2, under Description of the Embodiments; also, page 4, at third paragraph). The thermal energy of the burner can be recovered by the water supply device L3 (i.e., at vaporizer 2) to generate water vapor to be supplied to the dry reforming system (i.e., at the location of line L2).
As best understood, the modified hydrogen reforming system of Vikal et al. meets the limitations of the claim.
Regarding claim 13, Vikal et al. further discloses a burner provided in the steam reforming system and which supplies heat to the steam reforming system (i.e., a burner inherent of the reformer furnace, which heats the reformer tubes packed with catalyst to drive the endothermic reaction and generates a reformer furnace flue gas from the combustion of fuel 113, 219; see paragraphs [0004], [0008], [0033], [0038]).  
Takada further discloses a burner provided in the dry reforming system and which supplies heat in the dry reforming system (i.e., a burner inherent of a combustor (not shown) which heats the catalyst within a tube of the dry reforming device 1 to a predetermined reaction temperature; see translation at page 2, under Description of the Embodiments; also, page 4, at third paragraph).
The combination of Vikal et al., Takada, and Spitzl does not disclose a burner provided with ignition nozzles connected to the steam reforming system and the dry reforming system.
However, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single burner with ignition nozzles connected to the steam reforming system and the dry reforming system, as an alternative to individual burners at each of the steam reforming system and the dry reforming system, in the modified hydrogen reforming system of Vikal et al. because Applicant has not disclosed that employing a single burner with ignition nozzles provides an advantage, is used for a particular purpose, or solves a stated problem.  Also, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well using a single burner with ignition nozzles connected to the steam reforming system and the dry reforming system or individual burners at each of the steam reforming system and the dry reforming system for the purpose of supplying heat to the steam reforming system and the dry reforming system to heat the respective systems to temperatures necessary to drive the endothermic reactions.
Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: El-Halwagi et al. (US 2021/0061655), Han et al. (CN 110357039 A), and BASF SE (DE 10 2007 022 723 A1) are cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774